United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3670
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Troy Wright

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 26, 2019
                             Filed: October 9, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Troy Dwayne Wright appeals after he pled guilty to various Hobbs Act robbery
offenses and an 18 U.S.C. § 924(c) firearm offense, and the district court1 imposed

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
a sentence consistent with his binding Federal Rule of Criminal Procedure
11(c)(1)(C) agreement. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal in part based on the appeal waiver, and otherwise affirms.

       Counsel has moved for leave to withdraw, and filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in the plea
agreement, and challenging the sentence as unreasonable. Wright has filed a pro se
brief asserting that the government breached the plea agreement, there was an
insufficient basis for his convictions, his firearm conviction is invalid because the
residual clause in section 924(c)(3) is unconstitutionally vague, and he received
ineffective assistance of counsel at sentencing.

       This court rejects Wright’s claim that the government breached the plea
agreement at sentencing because the government’s conduct was consistent with terms
of the agreement providing for an above-Guidelines sentence that was within the
agreed sentencing range. See United States v. Leach, 491 F.3d 858, 863 (8th Cir.
2007) (plea agreements are contractual in nature, and should be interpreted according
to general contract principles).

       This court concludes that the appeal waiver is enforceable as to counsel’s
challenge to Wright’s sentence, and as to Wright’s argument that there was an
insufficient basis for his convictions. These arguments fall within the scope of the
appeal waiver, the record shows that Wright entered into the plea agreement and the
appeal waiver knowingly and voluntarily, and no miscarriage of justice would result
from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into waiver and plea agreement, and
enforcing waiver would not result in miscarriage of justice). Wright’s argument that
his firearm conviction is invalid because it hinges on the constitutionally unsound

                                         -2-
residual clause of section 924(c)(3), while arguably not barred by the appeal waiver,
is foreclosed by this Court’s precedent. See United States v. Bradford, 806 F.3d
1151, 1154-55 (8th Cir. 2015); United States v. Davis, 139 S. Ct. 2319, 2336 (2019)
(holding residual clause in § 924(c)(3) is unconstitutionally vague); Diaz v. United
States, 863 F.3d 781, 783 (8th Cir. 2017) (Hobbs Act robbery qualifies as a crime of
violence under the force clause contained in § 924(c)(3)).

      This court declines to consider Wright’s ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are best litigated in collateral proceedings, where
record can be properly developed). This court has reviewed the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), and has found no non-frivolous issues
outside the scope of the appeal waiver.

      The appeal is dismissed in part, and the judgment is affirmed. Counsel’s
request to withdraw is granted.
                       ______________________________




                                          -3-